Title: From James Madison to James Monroe, 19 October 1797
From: Madison, James
To: Monroe, James


Dear SirOctobr. 19. 1797
I have recd yours of the 15th. and according to its request inclose back the pamphlet to Mr. Jefferson. I have looked over attentively the parts of it which regard you. It does not seem to me to present any ground on which you could resume the controversy with Col. H. with an appearance either of obligation or propriety. All the points deserving attention which grew out of the course of the correspondence, as well as incident to the original state of the case between you seem to have been brought to a final close.
Our Court day is on the 23d. not 25th. viz on Monday next, when we expect the pleasure of seeing Mr Dawson, and shall be happy if you persevere in your idea of taking advantage of the opportunity for falling in with him. Mrs. M. unites her best respects with those which I beg you to accept & to tender to Mrs. Monroe. Yrs. Affecly
Js. Madison Jr
